DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US Pat. App. Pub. No. 2019/0027312) in view of Zaima et al. (US Pat. App. Pub. No. 2016/0189867).
With respect to claim 1, Muramatsu teaches a multi-layer ceramic electronic component, comprising: a ceramic body including a first side surface facing in a direction of a first axis (see FIG. 23, face 12d, along the z-axis), a second side surface facing in a direction of a second axis orthogonal to the first axis (see FIG. 23, face 12f, along the y-axis), a ridge that connects the first side surface and the second side surface to each other (see FIG. 23, the intersection of faces 12d and 12f), and internal electrodes (see FIG. 24, elements 218, and paragraph [0161]) laminated along a third axis orthogonal to the first axis and the second axis (see FIG. 24, elements 218 are stacked in a direction of the x-axis) and led out in a lead-out region (see FIG. 26, elements 22a/22b and paragraph [0170)); and an external electrode (see FIG. 23, elements 214 and 215), and a first base portion and a second base portion (see FIG. 24, elements 34) extending along the first side surface and the second side surface, respectively, the external electrode covering the lead-out region (see FIG. 26, which clearly shows the lead out portions connected to the external electrodes).
Muramatsu fails to teach a protrusion provided at a position along the ridge and protruding in the directions of the first axis and the second axis.
Zaima, on the other hand, teaches a protrusion provided at a position along the ridge and protruding in the directions of the first axis and the second axis.  See FIG. 7, elements 12f and 13f and paragraph [0039], noting that these protrusions run along each of the four ridges of the end face.  Such 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muramatsu, as taught by Zaima, in order to improve strength of the capacitor.
With respect to claim 2, the combined teachings of Muramatsu and Zaima teach that the protrusion extends along the ridge.  See FIG. 7 of Zaima, elements 12f/13f, and paragraph [0039].
With respect to claim 3, the combined teachings of Muramatsu and Zaima teach that the lead-out region includes the ridge.  See Muramatsu, FIG. 26.
With respect to claim 4, the combined teachings of Muramatsu and Zaima teach that the protrusion is provided at least one of both ends of the ridge in a direction of the third axis.  See Zaima, FIG. 4, noting that the protrusion 12f extends along the entire length (i.e., to both ends) of the ridge.
With respect to claim 5, the combined teachings of Muramatsu and Zaima teach that the external electrode further includes a plating layer and an underlayer disposed between the plating layer and the lead-out region.  See Muramatsu, FIG. 25, elements 32 and 30, and paragraph [0128].
With respect to claim 6, the combined teachings of Muramatsu and Zaima teach that the underlayer includes a sputtered film.  See Muramatsu, paragraph [0127], noting that the base electrodes are formed by sputtering.  The Office further notes that this limitation is considered a product-by-process limitation (see MPEP 2113).
With respect to claim 7, the combined teachings of Muramatsu and Zaima teach that a maximum dimension of the multi-layer ceramic electronic component in a direction of the third axis is smaller than maximum dimensions of the multi- layer ceramic electronic component in the directions of the first axis and the second axis.  See Muramatsu, abstract, noting that L and W can both be 750 µm, while T is a maximum of 110 µm.
With respect to claim 8, the combined teachings of Muramatsu and Zaima teach that the maximum dimension of the multi-layer ceramic electronic component in the direction of the third axis is 50 µm or more and 150 µm or less.  See Muramatsu, abstract, noting that T is a maximum of 110 µm.
With respect to claim 9, the combined teachings of Muramatsu and Zaima teach that the maximum dimension of the multi-layer ceramic electronic component in the direction of the third axis is 60 µm or more and 120 µm or less.  See Muramatsu, abstract, noting that T is a maximum of 110 µm.
With respect to claim 10, the combined teachings of Muramatsu and Zaima teach that the maximum dimension of the multi-layer ceramic electronic component in the direction of the third axis is 60 µm or more and 75 µm or less.  See Muramatsu, Example 12 and 13. 
With respect to claim 11, Muramatsu teaches a method of producing a multi-layer ceramic electronic component, comprising: preparing a ceramic body including a first side surface facing in a direction of a first axis (see FIG. 23, face 12d, along the z-axis), a second side surface facing in a direction of a second axis orthogonal to the first axis (see FIG. 23, face 12f, along the y-axis), a ridge that connects the first side surface and the second side surface to each other (see FIG. 23, the intersection of faces 12d and 12f), and internal electrodes (see FIG. 24, elements 218, and paragraph [0161]) laminated along a third axis orthogonal to the first axis and the second axis (see FIG. 24, elements 218 are stacked in a direction of the x-axis) and led out in a lead-out region (see FIG. 26, elements 22a/22b and paragraph [0170)); forming an underlayer in the lead-out region by a vacuum film deposition method (see FIG. 25, element 32 and paragraphs [0127] and [0128]); and forming a plating layer (see FIG. 25, element 30 and paragraph [0127]) including a first base portion and a second base portion extending along the first side surface and the second side surface (see FIG. 24, elements 34), respectively, the plating layer covering the lead-out region via the underlayer.  See FIG. 26, which clearly shows the external electrodes covering the lead-out regions).
Muramatsu fails to teach a protrusion extending along the ridge and protruding in the directions of the first axis and the second axis.
Zaima, on the other hand, teaches a protrusion provided at a position along the ridge and protruding in the directions of the first axis and the second axis.  See FIG. 7, elements 12f and 13f and paragraph [0039], noting that these protrusions run along each of the four ridges of the end face.  Such an arrangement results in an improvement in strength at the time of installation on a circuit board.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muramatsu, as taught by Zaima, in order to improve strength of the capacitor.
With respect to claim 12, the combined teachings of Muramatsu and Zaima teach that the lead-out region includes the ridge.  See Muramatsu, FIG. 26.
With respect to claim 13, the combined teachings of Muramatsu and Zaima teach that the forming a plating layer includes forming a reinforcing layer that extends along the ridge, and forming a covering layer that covers the lead-out region over the reinforcing layer.  See Zaima, paragraphs [0037], [0039], and [0043].
With respect to claim 14, the combined teachings of Muramatsu and Zaima teach that the vacuum film deposition method includes a sputtering method.  See Muramatsu, paragraph [0127], noting that the base electrodes are formed by sputtering.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848